Title: Colonels Charles O’Hara and Humphrey Stephens, and Captain Richard FitzPatrick to Colonel William Grayson, Lieutenant Colonels Robert Hanson Harrison and Alexander Hamilton, and Elias Boudinot, 1 April 1778
From: O’Hara, Charles,Stephens, Humphrey,FitzPatrick, Richard
To: Grayson, William,Harrison, Robert Hanson,Hamilton, Alexander,Boudinot, Elias


PhiladelphiaApril 1st: 1778
Gentlemen
We have reported to Sir Wm. Howe your observations on his Commission to us for settling a Cartel for the Exchange of Prisoners; therefore if it will not be inconvenient, We will beg the favor of you to stay in German Town ’till ten o’clock, at which time We will do ourselves the honor of waiting on you to lay before you Sir Wm: Howe’s Sentiments on that matter.
We are   Gentlemen   With due respect   Your very Obedient Servants
Chas: OHara
Humphy. Stephens
Richard FitzPatrick
To
Colonel Grayson
Lt Col: Harrison
Lt Col: Hamilton
Elias Boudinot Esqr

We hope to have the favor of your answer.
